DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12 of copending Application No. 16/801701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application overlaps the subject matter of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a folding part slimmed by corresponding to a folding area of the display.”  That recitation is not clear, specifically the phrase “slimmed by corresponding to a folding area.”  The Examiner notes the claim was considered for examination purposes as reciting “a thin folding part corresponding to a folding area of the display.”
Claim 1 recites “the boundary part having a thickness gradually becoming larger from the folding part and continuing to a plane area.”  That recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the boundary part having a thickness gradually becoming larger than a thickness of the folding part, the boundary part continuing to a plane area.”
Claim 1 recites “wherein inclination of the boundary part.”  The recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “wherein an inclination of the boundary part.”
Claim 5 recites “the folding part is provided to be uniform in a thickness in a folding area of the cover window.”  The claim is not clear.  The Examiner notes the 
Claim 9 recites the limitation “the slimming” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6. 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0320509 A1) (“Kim”), in view of KR20170122554 A (“'554”).
With respect to claim 1, Kim discloses a flexible glass-based cover window for a flexible display (abstr., 0028, 0046), the cover window comprising a thin folding part corresponding to a folding area of the display (0050, Figs. 3, 4b, 5a, 5b, 7), a boundary part provided on opposite ends of the folding part, the boundary part having a thickness gradually becoming larger than a thickness of the folding part, the boundary part continuing to a plane area of the cover window (Figs. 3, 4b, 5a, 5b, 7).  Kim is silent with respect to an inclination of the boundary part being 1 to 10°relative to the folding part.  '554 discloses a cover window including a thin folding part and a boundary part, wherein an inclination of the boundary part satisfies the range recited in claim 1 (abstr., 0007, 0060-0062, Fig. 7.  It would have been obvious to one of ordinary skill in the art prior to 
Regarding claim 2, Kim and '554 teach the cover window of claim 2.  The claim defines the product by how the inclination is determined, it does not recite a new structural limitation with respect to the cover window.  It is within the purview of a person skilled in the art to determine the inclination of the boundary part.
As to claim 3, Kim and '554 teach the cover window of claim 1.  Kim discloses the folding part provided on an opposite surface of the cover window (0050, Figs. 3, 4b, 5a, 5b, 7).
With respect to claim 4, Kim and '554 teach the cover window of claim 3.  Kim discloses a cover window wherein the folding part is provided on the opposite surfaces of the cover window, depths of the folding parts being configured to be the same (0050, Figs, 3, 4b, 5a, 5b, 7).
Regarding claim 5, Kim and '554 teach the cover window of claim 1.  Kim teaches a cover window wherein the folding part has a uniform thickness in a folding area of the cover window (0050, Figs. 3, 4b, 5a, 5b, 7).
With respect to claim 6, Kim and '554 teach the cover window of claim 1.  Kim discloses a range for the cover window of from 50 to 200 µm (0055), thus, the recited ranges of the cover window and the folding part overlap the range recited in claim 6; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 9, Kim and '554 teach the cover window of claim 1. The Examiner notes claim 9 is a product claim.  The recitation “the slimming of the folding part is performed by” has been interpreted as “the folding part is formed by.”  The claim defines the product by how the product is made, thus claim 9 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 9; the references teach the structure.
As to claim 10, Kim and '554 teach the cover window of claim 1. Kim discloses the folding part being filled with a transparent resin material – element 160 (0056, 0061, 0064, Fig. 3).  The claim recites how the cover window is used, a display panel not being an element of the cover window.  Kim discloses the cover window being bonded to a total surface of a display panel within an empty space therebetween (0079).
With respect to claim 11, Kim and '554 teach the cover window of claim 10.  Kim teaches the folding part being filled with the transparent resin material – element 160 (0056, 0061, 0064), and the total surface of the cover window being continuously coated with the transparent resin material toward an upper side of the folding part – elements 140 and 150 are formed of transparent resin material attached to the outer surfaces of the cover window being united with element 160 (0058, Fig. 3).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of '554, and further in view of Yeum et al. (US 2018/0132371 A1) (“Yeum”).
With respect to claim 7, Kim and '554 teach the cover window of claim 1, but are silent with respect to a minimum curvature radius as recited in the claim.  Yeum discloses a flexible cover window, wherein the radius of curvature of the cover window is from about 1 mm to about 5 mm during folding (abstr., 0069).  The range of curvature radius overlaps the range recited in claim 7; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cover window of Kim and '554 having a curvature radius as disclosed in Yeum as such curvature radius is known in the art of cover windows for foldable display devices.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of '554, and further in view of Tang (US 2018/0219162 A1).
With respect to claim 8, Kim and '554 teach the cover window of claim 1, but are silent with respect to a width of the folding part as recited in the claim.  Tang discloses a folding display device wherein the folding part has a width of greater than 5 mm (abstr., 0063).  The range of the width overlaps the range recited in claim 8; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the width of the folding part of the cover window of Kim and '554 as disclosed in Tang as changes in size are within the purview of a person skilled in the art (MPEP 2144.04), and such width of folding parts is known in the art of foldable display devices.

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783